Citation Nr: 9912364	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-01 767	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and August 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
skin disorder secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  Medical evidence in the claims file renders plausible the 
claim that the veteran has current skin disorders, namely, 
tinea versicolor and neurodermatitis (lichen simplex 
chronicus).

2. Service medical records reflect no complaints or findings 
pertaining to a skin disorder.

3.  No medical evidence has been presented or secured to 
render plausible a claim that a current skin disorder is the 
result of a disease or injury incurred in service.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam War.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having is due to exposure to Agent Orange in service.



CONCLUSION OF LAW

The claim for service connection for a skin condition due to 
Agent Orange exposure is not well grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In addition, the law provides a presumption of service 
connection for certain diseases which become manifest after 
separation from service for veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  The presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d) (1998).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996).  Whether a disease is the 
result of exposure to certain herbicide agents is a medical 
matter, and therefore "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' is 
required" to establish a well grounded claim for service 
connection for a disorder as secondary to exposure to Agent 
Orange.  See Grottveit, 5 Vet. App. at 93.

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires supporting 
evidence that will justify a belief by a fair and impartial 
individual that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The evidence need 
not be conclusive but must be relevant to the types of issues 
involved in a claim for service connection and of sufficient 
weight to make the claim plausible or possible, i.e., 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
For example, where the condition for which service connection 
is claimed lends itself to lay observation, such as flat 
feet, lay evidence may be competent to render plausible the 
existence of the condition.  See Savage, 10 Vet. App. at 488.  
However, where the claim involves issues of medical fact 
requiring medical knowledge, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  To establish a well grounded 
claim for service connection, a claimant has the burden to 
submit competent evidence to support each element of the 
claim, e.g., for direct service connection, the existence of 
a current disability; an injury sustained or disease 
contracted in service (this element usually requires VA to 
obtain and examine the veteran's service medical records 
which are ordinarily in the custody of the government); and a 
link or nexus between the two.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).

In this case, medical evidence in the claims file renders 
plausible that element of the claim requiring that there be a 
current disability because medical evidence has been 
submitted showing that the veteran has current skin 
disorders, namely, tinea versicolor and neurodermatitis 
(lichen simplex chronicus).  However, service medical records 
reflect no complaints or findings pertaining to a skin 
disorder, and no medical evidence has been presented or 
secured to render plausible a claim that a current skin 
disorder is the result of a disease or injury incurred in 
service.

Moreover, although the veteran served in the Republic of 
Vietnam during the Vietnam War, no medical evidence has been 
presented or secured to render plausible a claim that the 
veteran currently has a disorder listed in 38 C.F.R. 
§ 3.309(e) -- tinea versicolor and neurodermatitis (lichen 
simplex chronicus) are not among the diseases listed in 
section 3.309(e) -- and therefore a presumption of service 
connection for a disability based on Agent Orange exposure 
cannot attach.  Moreover, no medical evidence has been 
presented or secured to render plausible a claim that any 
disorder which the veteran has been diagnosed as having, 
including tinea versicolor and neurodermatitis (lichen 
simplex chronicus), is due to exposure to Agent Orange in 
service.

Accordingly, for the reasons and bases provided above, the 
Board concludes that the claim for service connection for a 
skin disorder due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Although the 
RO did not specifically state that it denied service 
connection for a skin disorder on the basis that the claim 
was not well grounded, the Board concludes that the appellant 
is not prejudiced by the Board's denial of the claim on this 
basis because, in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error); VA O.G.C. Prec. Op. 16-92 at 7-10 
(July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a skin disorder well grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a skin disorder due to Agent Orange 
exposure is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

